Citation Nr: 0831904	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back pain with 
radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The veteran served on active military duty from September 
1976 to August 2003.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which inter alia, denied the veteran's claim for 
service connection for low back pain with left leg sciatica.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of a low back disorder.

2.  There is no competent medical evidence of a chronic low 
back disorder during service.


CONCLUSION OF LAW

A low back disorder with radiculopathy was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals full compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The duty to notify was accomplished by way 
of a VCAA letter from the RO to the veteran dated in August 
2004.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide 
initial VCAA notice and additional VCAA notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
until after the rating decision on appeal; thus, there is a 
timing error as to all the VCAA notice provided to the 
veteran.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, initial VCAA notice was provided in August 2004, and 
additional Dingess notice was provided in May 2006, after 
issuance of the initial September 2003 AOJ decision.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in August 
2004, the RO readjudicated the claim in a March 2005 SSOC.  
Thus, the timing defect in the initial VCAA notice has been 
rectified.

However, with regard to the additional notice required under 
Dingess, although the RO provided the additional VCAA notice 
in May 2006, it did not readjudicate the claim by way of a 
subsequent SSOC.  Thus, in essence, based on the above case 
law, the timing defect in VCAA notice was not rectified.  
Regardless, the Court recently held that the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the appellant did not submit any 
additional pertinent evidence in response to the May 2006 
VCAA notice letter.  Therefore, the absence of a subsequent 
SSOC after the May 2006 notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Medrano, 21 Vet. App. at 173.  It 
follows that a prejudicial error analysis by way of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here.  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and provided the 
veteran with a VA examination in November 2005 in connection 
with his claim.  The veteran and his representative also have 
submitted statements in support of his claim.  Further, the 
veteran indicated in March 2006 that he had no additional 
evidence to submit.  Therefore, there is no indication that 
any additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that he sustained a back 
injury during service in 1989, and that he has continued to 
experience periodic low back pain with sciatica since the in-
service injury.  The veteran contends that he failed to 
report the incurrence of the in-service back injury because a 
back injury could jeopardize his status as a fighter pilot.  
See notice of disagreement (NOD) dated in August 2004 and 
veteran's statement dated in March 2005.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, no medical opinion indicates that the 
veteran has a current disability associated with his back 
pain.  Specifically, a recent VA examination report in 
November 2005 provided a diagnosis of "low back pain with 
radiculopathy with flare-ups on a monthly basis which are 
incapacitating per the patient's report." (Emphasis added).  
Significantly, however, X-rays of the low back and the 
veteran's neurological examination both yielded normal 
results, thus outweighing the veteran's subjective 
complaints.  Moreover, the November 2005 VA examiner was 
unable to determine the specific functional effect of the 
veteran's alleged flare-ups, except as reported by the 
veteran, as he was "quite functional" at the time of the 
examination.  Thus, absent competent evidence of a current 
disability, service connection cannot be granted for 
residuals of an alleged back injury.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  In making this 
determination, the Board emphasizes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Although the 
veteran is competent to state that he experiences back pain, 
he is not competent to diagnose himself with a low back 
disorder, which requires a medical diagnosis by a medical 
professional.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board also finds that there is no evidence of a chronic 
back condition in service.  In this respect, the veteran's 
STRs reveal complaints of, and treatment for, low back pain 
on only three separate occasions in November 2000, April 
2001, and October 2002, throughout his 27 years of active 
military service, a record that does not reflect a chronic 
back condition while in service.  The Board acknowledges that 
the veteran may have sustained a low back injury in 1989 
during service, as the veteran alleges, but without any 
competent evidence of a specific chronic residual disability 
due to the injury, service connection is not warranted.  
Thus, service connection may not be established based on 
chronicity of service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  The Board finds 
that the STRs, as a whole, provide negative evidence against 
a finding for a chronic low back condition related to 
service.  

Thus, although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for low back pain with radiculopathy is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


